Exhibit 10.32

ENERGOUS CORPORATION MBO BONUS PLAN

 

1. Introduction

The purpose of the Energous Corporation MBO Bonus Plan is to retain and
incentivize the Company’s executive officers.

 

2. Definitions

(a)    “Bonus” means payments in excess of base salary that the Company may
distribute to its executive officers. Bonuses are determined in accordance with
the procedures described in Exhibit A.

(b)    “CEO” means the Chief Executive Officer of the Company.

(c)    “Company” means Energous Corporation, a Delaware corporation.

(d)    “Compensation Committee” means the compensation committee of the
Company’s board of directors.

(e)    Executive” means the executive officers of the Company, as designated by
the Company’s board of directors from time to time.

(f)    “Plan” means this Energous Corporation MBO Bonus Plan.

 

3. Determination and Distribution of Bonus; Eligibility

(a)    Participation in Plan. All Executives who sign and accept the terms of
this Plan are eligible to participate in the Plan.

(b)    Determination of Bonus. The Compensation Committee, in its sole
discretion, with advice from the CEO, is responsible for selecting the amounts
of potential bonuses for Executives, the performance metrics for any such
bonuses, and the timing of the determination of achievement of such performance
metrics. The Compensation Committee will make such determinations after the
completion of the performance period selected by the Compensation Committee as
appropriate, to which the Bonus applies. The bonus amount may be calculated as a
percentage of the Executive’s annual salary, as set forth in the offer letter or
employment agreement currently applicable to the Executive or as otherwise
determined in the event no such offer letter or employment agreement is
currently in effect.

(c)    Eligibility for a Bonus. To be eligible to receive a Bonus, an Executive
must (1) be continuously employed throughout the applicable performance period,
and in good standing, and (2) achieve the performance objectives selected by the
Compensation Committee. Objectives may include, in the discretion of the
Compensation Committee with advice from the CEO:

1.    Group or Individual Objectives: performance metrics that will determine
the Bonus that may be earned by any individual Executive or group of Executives;

2.     Weighting: the percentage of any Bonus to be determined by any one or
more performance metrics; and

 

1



--------------------------------------------------------------------------------

3.    Timing: performance periods for Bonuses that may be measured on an annual,
quarterly, or other basis.

(d)    Distribution. Payment of any Bonus will be made promptly after the
Compensation Committee’s determination of whether a Bonus should be awarded and,
if so, the amount of that award on a quarterly, or annual basis, as appropriate.
Company will be responsible for any tax withholding obligations.

(e)    Termination of Employment. Upon termination of employment, the Executive
will be entitled to any Bonus earned and unpaid as of the termination date. Such
Bonus will be paid upon termination or as otherwise agreed between the Executive
and the Company.

 

4. Miscellaneous

(a)    Modification. The Compensation Committee reserves the right to amend,
supersede or terminate the Plan, in whole or in part, at any time as it deems
fit in its sole discretion, with or without prior notice. Any change to the Plan
shall be prospective in application and shall be in a writing signed by the
Compensation Committee.

(b)    Confidentiality. The Plan is confidential and proprietary.

(c)    Integration. The Plan, including Exhibit A, forms the complete and
exclusive statement of the subject matter of bonuses. The terms in the Plan
supersede any other agreements or promises made to an Executive by anyone,
whether written or oral, regarding bonuses, including any agreements or
representations about bonus compensation in any offer letter or employment
agreement.

 

5. Arbitration of Disputes

The parties agree to submit to mandatory binding arbitration any and all claims
arising out of or related to the Executive’s employment with the Company. This
agreement to arbitrate applies to any and all claims including, but by no means
limited to, claims of discrimination, harassment, unpaid wages, breach of
contract, wrongful termination, torts, as well as claims based upon any federal,
state or local ordinance, statute, regulation or constitutional provision.
However, each party may, at its, his or her option, seek injunctive relief in a
court of competent jurisdiction related to the improper use, disclosure or
misappropriation of a party’s private, proprietary, confidential or trade secret
information. Further, the Executive may bring an administrative claim before any
government agency where, as a matter of law, the parties may not restrict the
Executive’s ability to file such claims (including the California Labor
Commissioner, Equal Employment Opportunity Commission and the National Labor
Relations Board). However, to the fullest extent permitted under applicable law
(including but not limited to the federal Arbitration Act, and/or the California
Arbitration Act), the Executive agrees that arbitration shall be the exclusive
remedy for his or her individual claims that are the subject of such
administrative complaints. The arbitration shall be conducted before a single,
neutral arbitrator.

 

2



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

I acknowledge that I have read, understand, and agree to Energous Corporation
MBO Bonus Plan.

 

Dated:  

March 15, 2018

/s/ Brian Sereda

Executive Signature

Brian Sereda

Print Name

 

3



--------------------------------------------------------------------------------

EXHIBIT A

Payout Terms: The Bonus is paid to the relevant Executive, if earned, on a
quarterly, annual or other period as determined by the Compensation Committee.

Performance Goals: The Compensation Committee will select one or more
performance metrics from among the following measures, in any combination, on a
GAAP or non-GAAP basis, and measured, on an absolute basis or relative to a
pre-established target:

(a) Bookings or billings;

(b) Revenue or net revenue;

(c) gross profit or gross margin;

(d) Operating income and Operating margin;

(e) Net income;

(f) Operating expenses or operating margin;

(g) Net income;

(h) Earnings (which may include earnings before interest and taxes, earnings
before taxes, net earnings, stock-based compensation expenses, depreciation and
amortization), including earnings per share;

(i) Total stockholder return;

(j) Market share;

(k) Return on assets or net assets;    

(l) The Company’s stock price;

(m) Growth in stockholder value relative to a pre-determined index;

(n) Return on equity;

(o) Return on invested capital;

(p) Cash flow (including free cash flow or operating cash flows)

(q) Cash conversion cycle;

(r) Economic value added;

(s) Individual confidential business objectives;

(t) Contract awards or backlog;

(u) expense reduction;

(v) Credit rating;

(w) Strategic plan development and implementation;

(x) Succession plan development and implementation;

(y) Improvement in workforce diversity;

(z) Customer satisfaction;

(aa) New product invention or innovation;

(bb) Attainment of research and development milestones;

(cc) Improvements in productivity;

(dd) Balance of cash, cash equivalents and marketable securities;

(ee) Completion of an identified special project;

(ff) Completion of a joint venture or other corporate transaction;

(gg) Employee satisfaction and/or retention;

(hh) Research and development expenses;

(ii) Working capital targets and changes in working capital;

(jj) Completion of a goal within an existing contract;

(kk) Revenue related to a particular product, service or customer; group of
products services, or customers or type of products, services or customers;

 

4



--------------------------------------------------------------------------------

(ll) Attainment of regulatory goals or milestones;

(mm) Attainment of any phase of a development, design, fabrication, production
or fulfillment goal;

(nn) Customer acquisition, retention or engagement;

(oo) Completion of financing goals; and

(pp) Any other metric that is capable of measurement as determined by or
suggested to the Committee.

Amendment/Modification: The Compensation Committee may terminate, or modify or
amend any term of, this Energous Corporation MBO Bonus Plan.

 

5